t c no united_states tax_court anonymous petitioner v commissioner of internal revenue respondent docket no filed date p is a foreign national a member of p’s family was kidnapped several years ago and held for ransom p filed a motion to seal the record because p fears that p or other family members might be targeted for another kidnapping if information about p’s identity or financial circumstances were publicly disclosed held the significant risk of physical harm to p and p’s family outweighs the public interest in access to court proceedings under these circumstances p’s motion to seal the record shall be granted and p is permitted to proceed anonymously sealed for petitioner sealed for respondent opinion kroupa judge this matter is before the court on petitioner’s motion to seal court records petitioner requests us to seal the record in this case and permit petitioner to proceed anonymously petitioner has demonstrated a significant risk of physical harm to petitioner and petitioner’s family members if the record were to remain open we conclude that it is appropriate to seal the record and permit petitioner to proceed anonymously unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioner is a foreign national at the time petitioner filed the petition petitioner resided outside the united_states a member of petitioner’s family was kidnapped and held for ransom several years ago kidnappings are a rampant problem in the country where petitioner and most of petitioner’s family reside petitioner fears that petitioner or other members of petitioner’s family might also be kidnapped and their lives placed in jeopardy if petitioner’s identity or petitioner’s financial circumstances were made public in this case petitioner filed the motion to seal court records at the same time petitioner filed the petition discussion we shall begin by describing the general presumption of openness that attaches to judicial proceedings generally official records of all courts shall be open and available to the public for inspection and copying 435_us_589 in re coordinated pretrial proceedings 101_frd_34 c d cal hearings and the evidentiary record of proceedings before this court shall be open to the public sec_7458 sec_7461 common_law statutory law and the u s constitution all support this important principle nixon v warner commcns inc supra 85_tc_914 in re coordinated pretrial proceedings in petroleum prods antitrust litig supra the right to inspect and copy judicial records however is not absolute nixon v warner commcns inc supra pincite courts have supervisory power over their own records and files and access to records has been denied where the court files might become a vehicle for improper purposes id sealing the record this court has broad discretionary power to control and seal if necessary records and files in our possession willie nelson music co v commissioner supra we may in our discretion seal the record or portions of the record if justice so requires and the party seeking such relief demonstrates good cause sec_7461 rule a at t co v grady 594_f2d_594 7th cir willie nelson music co v commissioner supra pincite tavano v commissioner tcmemo_1991_237 affd 986_f2d_1389 11th cir to determine whether sealing the record is appropriate we must weigh the presumption however gauged in favor of public access to judicial records against the interests advanced by the parties nixon v warner commcns inc supra pincite at t co v grady supra pincite willie nelson music co v commissioner supra pincite taxpayers seeking to seal court records must come forward with appropriate testimony and factual data to show good cause 92_tc_180 willie nelson music co v commissioner supra pincite citing 686_f2d_276 5th cir 410_f2d_553 ndollar_figure 5th cir tavano v commissioner supra taxpayers may not rely on conclusory or unsupported statements to establish claims of harm that would result from disclosure willie nelson music co v commissioner supra pincite in re coordinated pretrial proceedings in petroleum prods antitrust litig supra pincite good cause has been demonstrated and records sealed where patents trade secrets or confidential information are involved or where an individual’s business reputation will be hurt see 656_f2d_1101 5th cir striking an individual’s name from factual resumes on due process grounds as resumes were prepared in criminal proceeding where the individual was not indicted 616_f2d_458 10th cir sealing portions of record involving documents alleged to be subject_to attorney-client_privilege or work product doctrine 575_f2d_870 c c p a sealing record involving patent application proceeding so that the information would remain a trade secret in the event of an adverse decision 100_frd_21 d d c sealing parties’ tax returns to protect confidentiality and privacy interests merely asserting annoyance embarrassment or harm to a person’s personal reputation however is generally insufficient to demonstrate good cause and overcome the strong common_law presumption in favor of access to court records willie nelson music co v commissioner supra pincite record not sealed where nationally known entertainer sought to avoid public scrutiny or news coverage of case tavano v commissioner supra record not sealed where taxpayer had civil suit pending against employer and did not want employer to learn facts of case petitioner submitted affidavits together with supporting documentation that demonstrate the severe degree of harm petitioner and petitioner’s family members would risk if we did not seal the record these affidavits and documentation show that a member of petitioner’s family was kidnapped several years ago and that kidnapping is rampant in the country where petitioner and most of petitioner’s family reside petitioner fears that publicizing petitioner’s identity and financial circumstances will increase the risk that either petitioner or a member of petitioner’s family will be the target of another kidnapping and that petitioner’s life or the lives of petitioner’s family will be placed in jeopardy we find these facts compelling petitioner has demonstrated through these affidavits that physical harm has actually been inflicted against a member of petitioner’s family and there is a risk that the same type of physical harm may be inflicted upon petitioner or another member of petitioner’s family we must evaluate this risk of physical harm against the public interest in access to judicial records see nixon v warner commcns inc supra pincite 214_f3d_1058 9th cir at t co v grady supra pincite willie nelson music co v commissioner supra pincite after careful consideration of the facts of this case we find that the balance favors petitioner the risk of extreme physical harm to petitioner and petitioner’s family outweighs the countervailing public interest favoring open judicial proceedings permission to proceed anonymously petitioner also requests permission to proceed anonymously there is no provision in our rules that permits a taxpayer to proceed anonymously the rules generally require taxpayers’ 1written determinations of the commissioner such as rulings determination letters technical_advice memoranda or chief_counsel_advice and background file documents are generally made public with certain deletions of names addresses and other continued names to be included on pleadings and other papers filed with the court see rule sec_32 requiring a party’s name to be set forth on pleadings a requiring all papers filed to contain the full name and surname of each petitioner a requiring a case be brought by and in the name of a person against whom the commissioner determined the deficiency in the case of a deficiency_notice when there is no applicable rule we may prescribe the procedure giving particular weight to the federal rules of civil procedure to the extent adaptable to the matter at hand rule a where our rules are silent we have looked to the federal rules of civil procedure and cases in other federal courts interpreting the federal rules of civil procedure for guidance see willie nelson music co v commissioner t c pincite looking to decisions interpreting rule c of the federal rules of civil procedure for guidance in interpreting rule a 71_tc_577 several u s courts of appeals have permitted litigation to proceed anonymously see eg does i thru xxiii v advanced textile corp supra pincite 6_f3d_233 4th cir 653_f2d_180 5th cir the supreme court and the u s court_of_appeals for the district of columbia circuit have occasionally permitted continued identifying information sec_6110 c a person may act to restrain disclosure of these materials however under the procedures set forth in sec_6110 anonymous litigation to proceed 228_frd_8 d d c citing 410_us_113 and 938_f2d_1370 d c cir the decision whether to allow parties to proceed anonymously is in the discretion of the trial_court james v jacobson supra pincite a party may generally proceed anonymously when the trial_court reasonably determines that the need for anonymity outweighs the prejudice to the opposing party and the general presumption that the parties’ identities are public information see does i thru xxiii v advanced textile corp supra pincite some factors to be considered in deciding whether a party may proceed anonymously include whether the party challenges governmental activity whether the party is required to disclose information of the utmost intimacy and whether the party is compelled to admit his or her intention to engage in illegal conduct doe v stegall supra pincite petitioner has a unique need for anonymity in this case petitioner fears that physical harm may come to petitioner or petitioner’s family and their lives placed in jeopardy if petitioner’s identity or financial circumstances were made public in this case we weigh this risk of physical harm against the risk of prejudice to respondent and the public interest in knowing the parties’ identities see does i thru xxiii v advanced textile corp supra pincite we hold that petitioner may preserve anonymity in the special circumstances of this proceeding because petitioner’s need for anonymity outweighs prejudice to the opposing party and the public interest in knowing the identities of parties to judicial proceedings there is little risk of prejudice to respondent here petitioner wants only to keep the information from public view petitioner is willing to provide sealed copies of documents to respondent further the risk of severe physical harm to petitioner and petitioner’s family outweighs the general_public interest in knowing the parties’ identities accordingly we conclude that the balance is in petitioner’s favor and petitioner may therefore proceed anonymously prior public disclosure of information respondent objects to sealing the record here because some of the information has already been disclosed in a different judicial forum and the records of that forum have not yet been sealed respondent argues that we therefore cannot maintain or protect petitioner’s privacy due to the previous disclosure we disagree the public availability of some facts in another forum should not bar protection against the risk of future harm caused by disclosure in this court see does i thru xxiii v advanced textile corp supra pincite ndollar_figure past acts of bravery in the face of danger is poor rationale for denying the courageous individual protection against future harm estate of yaeger v commissioner t c pincite the prior disclosure of some information does not preclude our decision to seal the record in this court and permit petitioner to proceed anonymously conclusion after a careful review of the facts and circumstances of this case we find that the demonstrated risk of severe physical harm to petitioner and petitioner’s family outweighs the public interest in access to judicial records and to the identity of the parties there is little prejudice to respondent in permitting petitioner to proceed anonymously accordingly we shall grant petitioner’s motion to seal the entire record and permit petitioner to proceed anonymously we do not address whether or to what extent any later opinions in this case will be sealed to reflect the foregoing an appropriate order will be issued
